Case 2:14-cv-13710-SFC-DRG ECF No. 108 filed 09/14/20        PageID.2625    Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

 Plaintiff,                                          Civil Action No.
                                                     2:14-cv-14-13710
                                                     Hon. SEAN F. COX
        v.

 R.G. & G.R. HARRIS FUNERAL
 HOMES, INC.,

 Defendant.
 __________________________________________________________________

              DEFENDANT R.G. & G.R. HARRIS FUNERAL HOMES,
                INC'S.RESPONSE TO MOTION TO INTERVENE


        NOW COMES the Defendant, R.G. & G.R. HARRIS FUNERAL HOMES,

 INC, by and through its attorneys, ALLIANCE DEFENDING FREEDOM, and

 JOEL J. KIRKPATRICK, P.C., its Response to the Motion to Intervene states:


  1.     Admit that this action was initiated by the EEOC, denied as to the rest of

         the statement.

  2.     Admitted.


  3.     Admitted.

  4.     Admitted.

  5.     The statement speaks for itself.

  6.     The statement speaks for itself.
Case 2:14-cv-13710-SFC-DRG ECF No. 108 filed 09/14/20       PageID.2626       Page 2 of 3




  7.    The statement speaks for itself.

  8.    The statement speaks for itself.

  9.    While this matter was pending before the United States Court of Appeals to

        the Sixth Circuit, Aimee A. Stephens filed a motion to intervene. Defendant

        filed a motion in opposition to Aimee Stephens motion to intervene. The

        Sixth Circuit Court of Appeals granted Aimee Stephens leave to intervene.


             Now that the case has been remanded to the District Court, Plaintiff

        EEOC and Defendant Harris Funeral Homes—the parties of record—have

        conducted extensive settlement negotiations. Defendant and Plaintiff have

        reached agreement in principle on case resolution. Defendant has in good

        faith engaged in settlement discussions with proposed plaintiff-intervenor,

        but with no success.


                     RESPONSE TO PRAYER FOR RELIEF

        Defendant continues to pursue serious settlement or resolution with

  proposed plaintiff-intervenor. Defendant requests the court use its sound

  discretion in considering the motion to intervene.

                                              JOEL J. KIRKPATRICK, P.C.

                                              /s/ Joel J. Kirkpatrick
                                              Joel J. Kirkpatrick
                                              Attorney for Defendant
                                              42180 Ford Rd. Suite 275
                                              Canton, MI 48187
                                              (734) 404 – 5710
                                              (866) 241-4152 FAX
Case 2:14-cv-13710-SFC-DRG ECF No. 108 filed 09/14/20            PageID.2627     Page 3 of 3




                                                 joel@joelkirkpatrick.com


                                                 ALLIANCE DEFENDING
                                                 FREEDOM

                                                 /s/ John J. Bursch
                                                 John J. Bursch
                                                 Attorney for Defendant
                                                 Alliance Defending Freedom
                                                 440 First Street, N.W.
                                                 Suite 600
                                                 Washington, D.C. 20001
                                                 (616) 450-4235
                                                 jbursch@ADFlegal.org




                             CERTIFICATE OF SERVICE


       I certify that on September 14, 2020, a copy of the above Response was filed

 electronically via the ECF filing system. Notice of this filing will be sent to all parties

 by operation of the Court’s electronic filing system. Parties may access this filing

 through the Court’s system.




                                                 /s/ Joel J. Kirkpatrick
                                                 JOEL J. KIRKPATRICK
